UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): February 20, 2014 Dominovas Energy Corporation (Exact name of registrant as specified in its charter) Nevada 000-51736 20-5854735 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification Number) 302-1912 Enterprise Way Kelowna, B.C. Canada V1V 9S9 (Address of principal executive offices) (778) 484-7480 (Registrant’s telephone number, including area code) WESTERN STANDARD ENERGY CORP. (Former Name or Former Address, if Changes since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This report includes certain statements that are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Any statement in this report that is not a statement of historical fact may be deemed to be a forward-looking statement. We often use these types of statements when discussing our plans and strategies, our anticipation of revenues from designated markets and statements regarding the development of our businesses, the markets for our services and products, our anticipated capital expenditures, operations, support systems, changes in regulatory requirements and other statements contained in this report regarding matters that are not historical facts. When used in this report, the words “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “estimate” and other similar expressions are generally intended to identify forward-looking statements. Because these forward-looking statements involve risks and uncertainties, actual results may differ materially from those expressed or implied by these forward-looking statements. There can be no assurance that: (i) we have correctly measured or identified all of the factors affecting us or the extent of their likely impact; (ii) the publicly available information with respect to these factors on which our analysis is based is complete or accurate; (iii) our analysis is correct; or (iv) our strategy, which is based in part on this analysis, will be successful. We do not assume any obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Item 1.01. Entry Material Agreement On February 20, 2014 Western Standard Energy Corp. (“we” or the “Company”) entered into an Equity Purchase Agreement(the “EPA”) with Dominovas Energy, LLC (“Dominovas Energy”) and the Members of Dominovas Energy (the “Members”).Pursuant to the EPA we acquired 100% of the outstanding limited liability company units of Dominovas Energy, a Delaware limited liability company, as more fully described in Item 2.01.The purchase price consisted of 45,000,000 shares of our common stock, which constitutes 50% of our outstanding common stock after closing of this transaction.The Agreement also provides that two of the Members will be added to our Board of Directors. The Agreement contains customary representations, warranties, covenants and closing conditions. In connection with the EPA, on February 20, 2013 we entered into a three-year employment agreement with Neal Allen, our Chairman, President and CEO, with the agreement becoming effective on March 1, 2014.Mr. Allen’s salary will be $177,000 per year, increasing by 25% eighteen months from the effective date.The agreement contains customary non-competition, non-solicitation and non-disclosure provisions. In connection with the EPA, on February 20, 2013 we also entered into a three-year employment agreement with Michael Watkins, our Chief Operating Officer (COO), with the agreement becoming effective on March 1, 2014.Mr. Watkins’ salary will be $104,000 per year, increasing by 25% eighteen months from the effective date. Mr. Watkins will receive a one-time advance of 7.5% of salary; subsequent salary payments will be adjusted to reflect the salary as advanced.The agreement contains customary non-competition, non-solicitation and non-disclosure provisions. Item 2.01. Completion of Acquisition or Disposition of Assets On February 20, 2014 we completed our acquisition of 100% of the outstanding units of limited liability company interest of Dominovas Energy.As part of the closing of this transaction, Neal Allen, CEO and a Member of Dominovas Energy, and Spero Plavoukos a Member of Dominovas Energy, were added to our Board of Directors, which now consists of four Directors.In addition, Dallas Gray resigned as our President and CEO and was replaced by Neal Allen.Dallas Gray will remain as our Treasurer and a member of our Board of Directors. In addition, Michael Watkins was appointed our COO. On February 24, 2014, we filed an amendment to our charter to change our name to “Dominovas Energy Corporation.”On the same day, we filed an amendment to the charter of Dominovas Energy to change its name to “Dominivas Technologies LLC.”All references below to “Dominovas Energy” refer to Dominovas Energy Corporation and its operating subsidiary, Dominovas Technologies LLC (“Dominovas Technologies”). It is expected that our corporate name change will be effective following the mailing of a Schedule 14C to our shareholders and approval of the name change (and corresponding symbol change) by FINRA. 2 DESCRIPTION OF DOMINOVAS ENERGY’s BUSINESS Dominovas Technologies, founded in 2012, is part of the fuel cell and sustainable/alternative energy industry. Fuel cells are an efficient, combustion-less, reliable, and virtually pollution-free energy source that provide electricity to power a wide array of applications, including buildings (manufacturing facilities, hotels and hospitals), primary power for grid integration, automobiles, emergency back-up systems, and base load grid power. A fuel cell uses fuel - usually hydrogen, extracted from common fuels such as natural gas, and oxygen - to produce electricity. In principle, a fuel cell is an electrochemical device that operates like a battery. However, unlike a battery, a fuel cell requires re-fueling and not recharging. Fuel cells will continue to produce electricity and heat as long as there is a constant fuel source. Hydrogen fuel cells work simply, have no moving parts, and operate silently, with water and excess heat as their only by-products. Fuel cells thus provide the ideal solution for a myriad of portable, on-board and stationary electric power generation applications. Dominovas Energy believes that it has identified a marketing opportunity for fuel cells in emerging markets, where electricity supply is frequently unreliable and expensive compared to the United States.Dominovas Energy currently has active projects in the Caribbean, South America, Asia – Pacific and Africa.In each case, Dominovas Energy is working with a local partner, as well as the host nation government.Initial project sizes range from 1.5 to 10 Megawatts (MW), with eventual project size of 200 to 395 MW per project.Project cost projections range from $7.5 million to $50 million. Dominovas Energy plans to provide power to the local utilities under power purchase agreements (PPA’s), and it intends to require bonding or other credit support where the local utilities do not enjoy strong credit ratings. The Dominovas Energy fuel cell system, called RUBICON, is a modular solid oxide fuel cell (SOFC) system that operates at high temperatures (up to 1,000 C).Dominovas Energy believes that this technology has the following advantages:(1) all solid components, (2) accelerated electrochemical kinetics proceed without the need for expensive noble metals such as platinum, (3) internal fuel reforming is possible and carbon monoxide may be used as a fuel and (4) more tolerant of fuel contaminants, including sulfur, because these components burn off very quickly before deposition onto the fuel cell components. Additional advantages of the RUBICON are that it may be considered to be silent, environmentally friendly, and capable of reforming multiple fuels such as diesel, natural gas, propane, ethanol, methanol and bio-fuels. Dominovas Energy plans to outsource component production to already – established companies. Dominovas Energy is presently headquartered in Kelowna, British Columbia.It plans to lease an office and plant facility of approximately 20,000 square feet in which final assembly can be carried out during 2014,in the Atlanta, Georgia metropolitan area.An additional manufacturing facility is projected in a free trade zone on the Caribbean island where one of its initial projects is located. Dominovas Energy uses outsourced modules, which has the advantage of reducing the amount of time required to produce a commercial unit, as well as reducing research and development costs.Module suppliers are planned to include Topsoe (fuel cell module), Precision Combustion, Inc. (reformer module) and Digital Creation Labs Incorporated (power conditioning module).Additional suppliers include Hexis AG (fuel cell plates) and Applied Research Associates (reformer). The technological contribution by Dominovas Energy to its projects includes its proprietary algorithms, which the company believes improves the operating conditions and efficiencies of using multiple fuel cells in concert, as well as a communications package that allows for remote control of the units. Given the vast need for electricity in emerging markets around the globe, Dominovas Energy has been very meticulous in its selection process for specific target markets. Initial deployments of the RUBICON will be in Guinea West Africa, where the company has secured a commitment by government officials to deploy a minimum of 20MW. In fact, the need is so great in Guinea that Dominovas Energy has had to initially limit the client base within the Country to meet the current demand. The initial clients in Conakry include the Military the Port of Guinea at Conakry, and the CBG Mines, a JV between the government and CBG (Alcoa Aluminum in the United States). 3 Dominovas Energy also has projects earmarked in Angola with an initial 10MW slated to be contracted in2014 that can ultimately climb to 1500MW. Dominovas Energy has been actively engaged within the Dominican Republic market in both private and government sectors and opportunities are presenting reflecting between 30MW – 500MW of potential business. Competitors and Dominovas Energy’s competitive advantages Dominovas Energy’s competitors are expected to be other power generators both traditional and modern.There are several competing fuel cell technologies.Alkali fuel cell technology requires pure hydrogen as a fuel and, since it operates at low temperature (50-250 C), an expensive catalyst (platinum) is needed.Molten carbonate fuel cells operate at higher temperature and use lower-cost nickel as a catalyst; however, they require a corrosive electrolyte.Phosphoric acid fuel cells and proton exchange membrane (PEM) all require pure hydrogen as a fuel.Dominovas Energy considers that its SOFC system enjoys advantages over these competing fuel cell technologies in that it accepts multiple fuel types. Additionally, fuel cells enjoy efficiency advantages over other common fuel-utilizing power generating sysems, providing up to 55% efficiency without counting additional efficiencies of waste heat utilization.Other sysetms have lower efficiencies: thermoelectric generator (3-4%), engine driven generator (15-25%), gas turbine generator (20-25%) and steam turbine generator (25-35%). Patents, Trademarks and Copyrights We do not presently own any patents, trademarks or copyrights. Employees Dominovas Energy presently has four (4) employees. We believe that our relationship with our employees is satisfactory.We plan to employ more qualified employees in the future, particularly if our plan to acquire or lease a larger United States manufacturing facility is successful.We plan to keep staff at a minimum to minimize overhead. Government Regulations Our business is not subject to substantial regulation.However, our target markets, such as power generation, are subject to varying degrees of regulation, which varies depending on the host nation.We plan to work closely with the host nation governments in implementing our projects and to carefully comply with all applicable regulations. INVESTMENT IN PRO ECO ENERGY In addition to our ownership of Dominovas Energy, we own 49.25% of the common stock of Pro Eco Energy Ltd., (“Pro Eco Energy”), which is a combination of two private related companies – Swiss Solar Tech (SST) Ltd. and Pro Eco Energy Ltd.The two companies are located in Summerland, British Columbia and each provides energy efficient and environmentally friendly heating and cooling HVAC systems for commercial buildings.The combined entities specialize in a variety of work including hotels, resorts and multi-residential buildings, combining solar thermal with ground – source heat pumps, heat recovery systems and geothermal ground loops.Pro Eco Energy believes that, by utilizing the most advanced technologies and custom-designed hybrid systems, energy cost savings of greater than 50% can be realized. RISK FACTORS Investing in our common stock involves a high degree of risk. You should carefully consider the risks described below, together with the other information contained in this filing, before making your decision to invest in shares of our common stock. We cannot assure you that any of the events discussed in the risk factors below will not occur. These risks could have an adverse impact on our business, results of operations, financial condition and cash flows. If any of the following risks develops into an actual event, the trading price of our common stock could decline, and you could lose all or part of your investment. 4 Risks Related to Our Business We have limited operating history and face many of the risks and difficulties frequently encountered by development stage company. We are an ‘‘emerging growth company,’’ as that term is defined in the Jumpstart Our Business Startups Act of 2012, or the JOBS Act, and to date, our efforts have been focused primarily on the research, design, development and marketing of our business model. We, including our subsidiary, have limited operating history for investors to evaluate the potential of our business development.We have limited net revenues and net income from operations.There can be no assurance that we will be able to implement our business plan based on the foregoing factors. We expect to compete with more established and well-recognized companies, which may have a competitive advantage. We operate primarily in the fuel cell industry, which is, with a number of small and large companies in the United States and abroad. We expect that some of our competitors and potential competitors have substantially greater capital resources and more experience in our industry and may have significant competitive advantages. Some of our competitors are part of a national or international companies and may be able to receive administrative, financial and other support that reduce their operating costs and have successful marketing and promotional campaigns. Our future success is dependent, in part, on the performance and continued service of our officers and directors, and any loss of their services would likely result in material and adverse effects on our operating results. We depend upon the experience, abilities and continued services of our officers and directors.The loss of the services of our officers could have a material adverse effect on our business, financial condition or results of operation. If we cannot hire or retain skilled executive, managerial and technical personnel, our business can be adversely affected. A failure to attract and retainqualified individuals for our senior executive and technical positions could adversely affect our operations and any future revenues. We continue to seek additional qualified personnel in order to expand our development efforts and operations. There is no assurance that we will be able to attract and retain any such qualified personnel. Our products do not yet have an operational history of running at full capacity on an extended basis in the emerging markets that we intend to enter. The modules included in our products have been operated successfully in a number of locations on a trial or limited scale basis.However, the products have not yet been demonstrated operating at full capacity in the emerging markets that we intend to enter. The market for our products is not widely established, and competitors may better predict how the market will develop. There is a significant market risk resulting from the fact that our products and technology, as well as fuel cell technology in general, have not yet been fully accepted by the target markets.Significant efforts are still required to overcome the market’s heavy reliance on traditional power sources.Additionally, competing makers of fuel cell systems may better predict the direction in which the market may develop.We will need to continue to invest in research into new and improved fuel cell technologies in order to remain competitive. The power industry regulatory framework may disfavor fuel cells as a source of power. A number of power generating technologies that we consider to be less competitive receive significant government subsidies.To the extent that technologies such as solar, wind, bio-fuel and geothermal energy are favored by governmental policies and programs and fuel cells are not, it will make it more difficult for us to overcome these economic incentives for our potential customers to select the favored technologies. 5 We will require financing to achieve our current business strategy and our inability to obtain such financing could prohibit us from executing our business plan and cause us to slow down our expansion of operations. We will need to raise additional funds through public or private debt or sale of equity to achieve our current business strategy. Initially, seed money is needed to fund our international projects and for working capital to build and carry our power generating facilities until payment is made by our customers.Our capital requirements to implement our business strategy will be significant. Moreover, in addition to monies needed to continue operations over the next twelve months, we anticipate requiring additional funds in order to significantly expand our operations and undertake performance under some of the important contracts we have been awarded. If we are unable to obtain financing on acceptable terms, we could be forced to delay or scale back our business plan. In addition, such inability to obtain financing on acceptable terms could have a material adverse effect on our business, operating results, or financial condition. Currently, we have no established bank-financing arrangements. Therefore, it is likely we would need to seek additional financing through subsequent future private offering of our equity securities, or through strategic partnerships and other arrangements with corporate partners. We may face damage to our professional reputation or legal liability if our potential clients are not satisfied with our services. As a development stage company in the fuel cell industry, we will initially depend to a large extent on our relationships with our potential clients and our reputation for professional services and integrity to attract and retain clients.The members of the target industries are likely to communicate with one another. As a result, if a client is not satisfied with our services or it may be more damaging in our business than in other businesses. We may face legal liabilities from warranty claims made against our products. Our agreements with customers may involve projects that are critical to the operations of our clients’ businesses. If we fail to meet our contractual obligations, we could be subject to legal liability, which could adversely affect our business, operating results and financial condition. The provisions we typically include in our contracts which are designed to limit our exposure to legal claims relating to our services may not protect us or may not be enforceable under some circumstances or under the laws of some jurisdictions. If a legal judgment is rendered against us we may be forced to limit out proposed operations or cease our operations.Defending ourselves in any large lawsuit would likely result in a material adverse effect on our operations. Risk Related To Our Capital Stock Our securities are considered highly speculative because of the early stage of development and nature of our business. We operate in an industry that is highly competitive, fast developing and subject to rapid technological advances. We do not have a significant market presence, and have generated limited revenues. Any profitability of our business depends on our successfully executing our business plan, which is subject to the risks inherent in any new business and those risks specific to the fuel cell industry. In addition, we continue to seek additional investment either through debt or equity to develop our business plan and to sustain our future business operations. Our securities are subject to the ‘‘Penny Stock’’ regulations of the SEC, which may restrict trading of our common stock in the event a trading market develops for our shares. The SEC defines a ‘‘penny stock’’ as any equity security other than a security excluded from such definition by Rule 3a51-1 of the Exchange Act. Generally, a ‘‘penny stock’’ is any equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Since our shares are not listed on a national stock exchange and the market price of our shares is less than $5.00 per share, our securities are subject to the penny stock rules under Rule 15g-9 of the Exchange Act, which imposes restrictions on broker-dealers who sell to persons other than established customers and accredited investors. 6 The penny stock rules require a broker-dealer to, prior to the sale of the penny stock, approve the purchaser’s account for transactions in penny stocks by obtaining the purchaser’s information regarding his or her financial situation, investment experience and investment objectives. The broker-dealer must deliver a standardized risk disclosure document prepared by the SEC to provide the purchaser with additional information including current bid and offer quotations for the penny stock, the compensation of the broker- dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the purchaser’s account. The broker-dealer must make a written determination that the penny stock is a suitable investment for the purchaser and that the purchaser has sufficient knowledge and experience in financial matters. In addition, the broker-dealer must receive the purchaser’s written agreement to the transaction. These additional requirements may affect the ability of broker-dealers to trade our securities and reduce the level of trading activity in the secondary market. As a result, penny stock rules limit the marketability of our common stock and may discourage investors from purchasing our common stock at such time, if ever, that our stock is available for market purchase. Future sales or issuances of substantial amounts of our common stock could affect the market price of our common stock. In the future, we may issue our authorized but previously unissued equity securities, resulting in the dilution of the ownership interests of our present stockholders. We may also issue additional shares of our common stock or other securities that are convertible into or exercisable for common stock in connection with hiring or retaining employees or consultants, future acquisitions, future sales of our securities for capital raising purposes, or for other business purposes. Future sales or issuances of substantial amounts of our common stock, or securities convertible or exchangeable into shares of our common stock, in the public market, or perceptions that those sales, issuances and/or conversions could occur, could adversely affect the price of our common stock at such time, if ever, that our stock is traded, and our ability to raise capital in the future. At the present time, we expect that we will require substantial amounts of outside funding to finance our operations and pay our obligations under an acquisition contract, which could be raised through the sale of our common stock or securities exercisable or convertible into our common stock. Our ability to issue additional shares of our common stock or any class of stock that is convertible into shares of common stock may be limited by the causing an ‘‘overhang’’ that may reduce the price of our common stock if, as and when there is trading in our common stock. We will incur significant costs as a result of operating as a public company, and our management will devote significant time to new compliance initiatives. We will incur significant legal, accounting and other expenses as a public company, including costs resulting from public company reporting obligations under the Securities Exchange Act of 1934, as amended, and regulations regarding corporate governance practices, such as accurately and timely filing annual and interim reports, soliciting proxies for annual and special meetings of stockholders, conflicts of interest policies and a code of conduct. Our management and other personnel will need to devote a significant amount of time to ensure that we comply with all of these requirements. Moreover, the reporting requirements, rules and regulations will increase our legal and financial compliance costs and will make some activities more time- consuming and costly. Any changes we make to comply with these obligations may not be sufficient to allow us to satisfy our obligations as a public company on a timely basis, or at all. These reporting requirements, rules and regulations, coupled with the increase in potential litigation exposure associated with being a public company, could also make it more difficult for us to attract and retain qualified persons to serve on our board of directors or board committees or to serve as executive officers, or to obtain certain types of insurance, including directors’ and officers’ insurance, on acceptable terms. We have not conducted an audit of our internal controls over financial reporting. We are subject to Section 404 of The Sarbanes-Oxley Act of 2002 and the related rules of the SEC, which generally require our management and independent registered public accounting firm to report on the effectiveness of our internal control over financial reporting. Beginning with the second annual report that we will be required to file with the SEC, Section 404 requires an annual management assessment of the effectiveness of our internal control over financial reporting. However, for so long as we remain an emerging growth company as defined in the JOBS Act, we intend to take advantage of certain exemptions from various reporting requirements that are applicable to public companies 7 that are not emerging growth companies, including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404. Subject to being a smaller reporting company, once we are no longer an emerging growth company or, if prior to such date, we opt to no longer take advantage of the applicable exemption, we will be required to include an opinion from our independent registered public accounting firm on the effectiveness of our internal controls over financial reporting. To date, we have not conducted a review of our internal control for the purpose of providing the reports required by these rules. Accordingly, no assurance can be provided as the adequacy or effectiveness of our internal controls, which could harm our operating results, cause investors to lose confidence in our reported financial information and cause the trading price of our stock to fall. We are an ‘‘emerging growth company’’ and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors. The JOBS Act permits ‘‘emerging growth companies’’ like us to rely on some of the reduced disclosure requirements that are already available to smaller reporting companies, which are companies that have a public float of less than $75 million. As long as we qualify as an emerging growth company or a smaller reporting company, we would be permitted to omit the auditor’s attestation on internal control over financial reporting that would otherwise be required by the Sarbanes-Oxley Act, as described above and are also exempt from the requirement to submit ‘‘say-on-pay’’, ‘‘say-on-pay frequency’’ and ‘‘say-on-parachute’’ votes to our stockholders and may avail ourselves of reduced executive compensation disclosure that is already available to smaller reporting companies. In addition, Section 107 of the JOBS Act also provides that an emerging growth company can take advantage of the exemption from complying with new or revised accounting standards provided in Section 7(a)(2)(B) of the Securities Act as long as we are an emerging growth company. An emerging growth company can therefore delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We have elected not to take advantage of the benefits of this provision. We may take advantage of these reporting exemptions until we are no longer an emerging growth company. We will remain an emerging growth company until the earlier of (1) the last day of the fiscal year (a) following the fifth anniversary of the date of the first sale of our common stock pursuant to an effective registration statement, (b) in which we have total annual gross revenue of at least $1.0 billion, or (c) in which we are deemed to be a large accelerated filer, which means the market value of our common stock that is held by non-affiliates exceeds $700 million as of the prior June 30th, and (2) the date on which we have issued more than $1.0 billion in non-convertible debt during the prior three-year period. Until such time, however, we cannot predict if investors will find our common stock less attractive because we may rely on theseexemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile and could cause our stock price to decline. There is no assurance of a continuing public market or that our common stock will ever trade on a recognized exchange.Therefore, you may be unable to liquidate your investment in our stock. While our common shares trade on the OTC Bulletin Board, the market for our common stock has not been liquid and trading has often been sporadic.There is no assurance that this market will grow into a regular trading market, or that if a trading market is developed, it will be sustained. Inthe absence of a trading market, an investor may be unable to liquidate their investment. We do not intend to pay any dividends. We have not paid any dividends on our common stock and do not anticipate declaring any dividends on our common stock in the foreseeable future. Our board of directors presently intends to retain all earnings, if any, for use in our business operations and development of facilities. 8 DESCRIPTION OF PROPERTY The Company presently utilizes modest office facilities.While adequate for the Company’s current operations, the Company intends to lease a larger (approximately 20,000 square foot) office and plant facility in the Atlanta area, although there is no assurance that financing will be available tolease a larger building for this purpose. OFF BALANCE SHEET ARRANGEMENTS We have no off balance sheet arrangements. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management’s Discussion and Analysis of Financial Condition and Results of Operation The following is an analysis of Dominovas Energy’s revenues and gross profit, details and analysis of components of expenses, and variances from August 31, 2012 to August 31, 2013. Year Ended August 31, Revenue $
